SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 EDAP TMS S.A. Files on October 1 , 2012 EDAP TMS S.A. Parc Activite La Poudrette Lamartine 4/6 Rue du Dauphine 69120 Vaulx-en-Velin - France Commission File Number: 0-29374 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): THIS REPORT ON FORM 6-K SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENTS ON FORM F-3 (NOS. 333-333-136811, 333-169793, 333-177224 and 333-179689) OF EDAP TMS S.A. AND TO BE PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. 1 Explanatory Note Operating and Financial Review and Prospects and Unaudited Consolidated Interim Financial Statements for the six months ended and as of June 30, 2012 The following discussion of our results of operations and liquidity and capital resources for the six months ended June 30, 2012 is based on, and should be read in conjunction with the unaudited consolidated interim financial statements and the notes thereto included in this report on Form 6-K.The unaudited consolidated interim financial statements have been prepared in accordance with U.S. GAAP and refer to the new topic-based FASB Accounting Standards Codification (“ASC”). The unaudited consolidated interim financial statements filed in this report on Form 6-K supplements the unaudited financial information furnished on Form 6-K on August 30, 2012. The unaudited financial information included herein reflects the accounting treatment of the warrants issued by the Company in March 2012, which is different from that included in the Company’s press releases dated May 17 and August 30, 2012. As described in Note 1-21 to the unaudited consolidated interim financial statements included in this document, the Company has determined that the warrants issued in march 2012 should be accounted for as a liability and not part of shareholders’ equity and has reflected this analysis and related changes in this current report. Operating and Financial Review and Prospects for the six months ended and as of June 30, 2012 Operating Results Six Months Ended June 30, 2012 Compared to Six Months Ended June 30, 2011 Six months ended Six months ended (in millions of euros) June 30, 2012 June 30, 2011 Total revenues Total net sales Of which HIFU Of which UDS Total cost of sales ) ) Gross profit Gross profit as a percentage of total net sales % % Total operating expenses ) ) Loss from operations ) ) Net income (loss) ) ) Totalrevenues. Our total revenues increased 26.7% from €8.7 million in the first half of 2011 to €11.0 million in the first half of 2012, principally due to increased medical device sales in the lithotripsy division. The increase in lithotripsy sales was mainly due to market penetration in the Asian and U.S. markets, while the decrease in HIFU revenues reflected the lower adoption of HIFU in the radical treatment paradigm. UDS division. The UDS division’s total revenues increased 44.6% from €5.9 million in the first half of 2011 to €8.5 million in the first half of 2012, mostly due to increased sales volumes in medical devices. 2 The UDS division’s net sales of medical devices increased 90.9% from €2.5 million in the first half of 2011 to €4.8 million in the first half of 2012 with 19 lithotripsy devices sold in the first half of 2012 compared to 10 lithotripsy devices sold in the first half of 2011. Net sales of UDS-related consumables, spare parts, supplies, leasing and services increased 10.4% from €3.4 million in the first half of 2011 to €3.8 million in the first half of 2012. HIFU division. The HIFU division’s total revenues decreased 11.7% to €2.4 million in the first half of 2012 as compared to €2.7 million in the first half of 2011. The HIFU division’s net sales of medical devices increased 5.5% to €0.2 million in the first half of 2012, as compared to €0.2 million in the first half of 2011. We sold one used Ablatherm unit both in the first half of 2011 and in the first half of 2012. Net sales of HIFU-related consumables, spare parts, supplies, leasing and services decreased 11.4% to €2.3 million in the first half of 2012 from €2.6 million in the first half of 2011. Cost of sales. Cost of sales increased 29.4% from €5.1million in the first half of 2011 to €6.7 million in the first half of 2012, and represented 60.8% of net sales in the first half of 2012, up from 59.5% net sales in the first half of 2011. Operating expenses. Operating expenses increased 14.9%, or €0.8 million, from €5.4 million in the first half of 2011 to €6.2 million in the first half of 2012. Without the effect of the FDA PMA trials, operating expenses increased €0.7 million or 14.7%. Research and Development expenses increased €0.4 million, or 32.2% Marketing and Sales expenses increased €0.2 million, or 7.1%. General and Administrative expenses increased €0.2 million, or 15.7% Operating loss. As a result of the factors discussed above, we recorded a consolidated operating loss of €1.9 million in the first half of 2012 as compared to a consolidated operating loss of €1.9 million in the first half of 2011. We realized an operating loss in the HIFU division of €1.0 million in the first half of 2012, an increase of 0.7 million from the first half of 2011, and an operating profit in the UDS division of €46 thousand in the first half of 2012, as compared to an operating loss of €0.6 million in the first half of 2011. Financial (expense) income, net.Financial (expense) income net was an expense of €3.9 million in the first half of 2012, including €3.6 million in expense due to fair value adjustments of the debentures and warrants and the January 2012 Exchange, compared with an income of €1.2 million in the first half of 2011, including €1.6 million of income due to the adjustment of the convertible debt and related warrants to fair value. Foreign currency exchange gains (loss), net. In the first half of 2012, we recorded a net foreign currency exchange loss of €11 thousand, compared to a loss of €0.4 million in the first half of 2011. Other income (expense), net. Other income (expense) was an income of €40 thousand in the first half of 2012 and there was no other income (expense) in the first half of 2011. Income taxes. Income tax was an expense of €25 thousand in the first half of 2012, compared to an expense of €94 thousand in the first half of 2011. Net income (loss). As a result of the above, we realized a consolidated net loss of €5.9 million in the first half of 2012 compared with a consolidated net loss of €1.2 million in the first half of 2011. 3 Liquidity and Capital Resources Six months ended Six months ended (in thousands of euros) June 30, 2012 June 30, 2011 Net cash used in operating activities ) ) Net cash used in investing activities ) ) Net cash provided/(used) in financing activities ) Net effect of exchange rate changes ) 81 Net increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Total cash and cash equivalents, and short-term investments as of June 30 Our cash position as of June 30, 2012 was €8.1 million (including €3.5 million of short-term treasury investments), compared to €5.5 million (including €1.6 million of short-term treasury investments), as of June 30, 2011. We experienced negative cash flows of €0.3 million and €3.2 million in the first half of 2012 and 2011, respectively. In 2012, net cash used in operating activities was €24 thousand compared with net cash used in operating activities of €2.9 million in the first half of 2011. In the first half of 2012, net cash used in operating activities reflected principally: - a net loss of €5.9 million; - the elimination of €4.2 million of net expenses without an effect on cash, including €0.5 million of depreciation and amortization, €0.2 million of change in long-term provisions and €3.6 million due to variation of the fair value of financial instruments (debentures and warrants); - a decrease in trade accounts receivable of €3.3 million; - an increase in inventories of €0.6 million; - a decrease in payables of €1.4 million; - a decrease in prepaid expenses of €0.1 million; and - an increase in other current liabilities of €0.2 million. In 2011, net cash used in operating activities was €2.9 million compared with net cash used in operating activities of €1.2 million in the first half of 2010. In the first half of 2011, net cash used in operating activities reflected principally: - a net loss of €1.2 million; - the elimination of €1.1 million of net expenses without an effect on cash, including €0.5 million of depreciation and amortization, €0.2 million of change in long-term provisions and an income of €1.6 million due to variation of the fair value of financial instruments (convertible debentures, investor warrants and placement agent warrants); - a decrease in trade accounts receivable of €1.8 million; - an increase in inventories of €0.9 million; - an increase in payables of €1.3 million; - a decrease in prepaid expenses of €0.2 million; and - an increase in other current liabilities of €0.4 million. 4 In the first half of 2012, net cash used in investing activities was €2.1 million compared with net cash used of €0.2 million in investing activities in the first half of 2011. Net cash used in investing activities of €2.1 million in the first half of 2012 reflected mainly investments of €0.2 million in capitalized assets produced by the Company and acquisitions of short-term treasury investments of €1.9 million. Net cash used in investing activities of €0.2 million in the first half of 2011 reflected investments of €0.3 million in capitalized assets produced by the Company, mostly HIFU devices used on the RPP basis, and the sale of short-term treasury investments of €0.1 million. In the first half of 2012, net cash provided in financing activities was €1.8 million compared with net cash used by financing activities of €0.2 million in the first half of 2011.In the first half of 2012, these activities reflected principally the €4.0 million increase in capital related to the March 2012 Private Placement, repayment of long term borrowings for €2.0 million, repayment of capital lease obligations totaling €0.3 million, and an increase of €0.1 million in bank overdrafts. In the first half of 2011, net cash used in financing activities was €0.2 million compared with net cash provided by financing activities of €0.3 million in the first half of 2010.In the first half of 2011, these activities reflected principally the €0.4 million increase in capital related to the issuance of new shares in payment of the interest coupons on the convertible debt, a long-term debt increase of €0.2 million, repayment of long term borrowings for €0.2 million, repayment of capital lease obligations totaling €0.4 million, and a decrease of €0.2 million in bank overdrafts. 5 Interim Unaudited Financial Statements for the six months ended and as of June 30, 2012 Index Consolidated Balance Sheets (Unaudited) as of June 30, 2012 and December 31, 2011 8 Consolidated Statement ofIncome (Unaudited) for the periods ended June 30, 2012 and 2011 9 Consolidated Statement ofShareholders' Equity (Unaudited) for the period ended June 30, 2012 10 Consolidated Statements ofCash Flows (Unaudited) for the periods ended June 30, 2012 and 2011 11 Notes to Consolidated Interim Financial Statements 12 6 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, 2012 (unaudited) and December 31, 2011 (in thousands of euros unless otherwise noted) ASSETS Notes 06-30-2012 12-31-2011 Current assets Cash and cash equivalents 2 Net Trade accounts and notes receivable Other receivables Inventories 3 Deferred tax assets 32 26 Other assets, current portion Short-term investment 2 Total current assets Property and equipment, net Intangible assets, net 89 68 Goodwill Deposits and other non-current assets Total assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Trade accounts and notes payable Deferred revenues, current portion Social security and other payroll withholdings taxes Employee absences compensation Income taxes payable (3 ) 31 Other accrued liabilities Short-term borrowings 4 Current portion of capital lease obligations 5 Current portion of long-term debt 6 Convertible debentures carried at fair value 6 - Financial instruments carried at fair value 6 - Total current liabilities Deferred revenues, non current 70 Capital lease obligations, non current 5 Non convertible debentures carried at fair value 6 - Financial instruments carried at fair value 6 - Long-term debt, non current 6 Other long-term liabilities Total liabilities Shareholders’ equity Common stock, €0.13 par value; 18,638,801 shares issued and 18,257,273 shares outstanding; 13,726,532 shares issued and 13,345,004 shares outstanding at June 30, 2012 and at December 31, 2011, respectively Additional paid-in capital Retained earnings ) ) Cumulative other comprehensive loss ) ) Treasury stock, at cost; 381,528 shares at June 30’12 & at Dec.31, 2011 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity 7 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the periods ended June 30, 2012 and 2011 (in thousands of euros unless otherwise noted) Notes 6 months ended June 30, 2012 6months ended June 30, 2011 Sales of goods Sales of RPPs & leases Sales of spare parts and services Total sales Warrants granted - - Total net sales Other revenues - 25 Total revenues Cost of goods ) ) Cost of RPPs & leases ) ) Cost of spare parts and services ) ) Total cost of sales ) ) Gross profit Research and development expenses ) ) Selling and marketing expenses ) ) General and administrative expenses ) ) Non-recurring operating expenses - - Loss from operations ) ) Financial (expense) income, net(2) 8 ) Foreign currency exchange gain (loss), net(2) ) ) Other income (expense), net 40 - Income (loss) before taxes ) ) Income tax (expense) benefit ) ) Net income (loss) (2) ) ) Basic net earnings (loss) per share ) ) Shares outstanding Diluted net earnings (loss) per share (1) ) ) Diluted shares outstanding (1) Due to the net losses in 2011 and 2012, the assumed net exercise of stock options/warrants and stock relating to the convertible bonds in this year was excluded, as the effect would have been anti-dilutive. The€276 thousand increase in financial expense and €39 thousand variation in foreign currency exchange gain(loss) between this financial statement and the press release information as of June 30, 2012 are due to fair-value adjustments on the March 2012 Warrants following their change in classification from equity to liability. See Note 1-21. 8 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the period ended June 30, 2012 (unaudited) (in thousands of euros unless otherwise noted) Number of Shares outstanding Common Stock Additional paid-in Capital Retained Earnings Cumulative Other Comprehensive Income (loss) Treasury Stock Total Balance as of December 31, 2011 ) ) ) Net income ) ) Translation adjustment ) ) Warrants and stock options granted Capital increase Balance as of June 30, 2012 ) ) ) The €2.1 million decrease in Shareholders’ Equity between this financial statement and the press release information as of June 30, 2012 is mainly due to the change in classification of the March 2012 Warrants from equity to liability. See Note 1-21 Warrants. 9 EDAP TMS S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the periods ended June 30, 2012 and June 30, 2011 (in thousands of euros unless otherwise noted) 6 months ended June 30, 2012 6 months ended June 30, 2011 Cash flows from operating activities Net income (loss) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Change in fair value ) Other Non-cash compensation 94 Change in allowances for doubtful accounts & slow-moving inventories 83 (2 ) Change in long-term provisions ) ) Net capital loss on disposals of assets 78 Deferred tax expense/(benefit)(6) (6
